 1                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   JORGE RODRIGUEZ-                ) Case No. ED CV 16-1213-SP
     ZAMORA,                         )
12                                   )
                          Plaintiff, ) JUDGMENT
13                                   )
                     v.              )
14                                   )
      NANCY A. BERRYHILL,            )
15    Deputy Commissioner for        )
      Operations of Social Security  )
16    Administration,                )
                                     )
17                        Defendant. )
     _____________________________ )
18
19         Pursuant to the Memorandum Opinion and Order filed contemporaneously
20 with the filing of this Judgment,
21         IT IS HEREBY ADJUDGED that the decision of the Commissioner of the
22 Social Security Administration is AFFIRMED and this action is dismissed with
23 prejudice.
24
25 Dated: February 8, 2019
26
                                        SHERI PYM
27                                      United States Magistrate Judge
28
